Exhibit 10.28
NEUSTAR, INC.
2010 KEY EMPLOYEE SEVERANCE PAY PLAN
INTRODUCTION
     NeuStar, Inc. (the “Company”) believes that the best interests of the
Company and its shareholders will be served if certain Key Employees of the
Company are entitled to the payment of a severance benefit if they should be
involuntarily terminated from employment with the Company without Cause.
Accordingly, the Company hereby establishes the NeuStar, Inc. 2010 Key Employee
Severance Pay Plan (the “Plan”) for the benefit of such Key Employees. This Plan
is intended to amend and supersede in its entirety the Company’s 2007 Key
Employee Severance Pay Plan.
I. PURPOSE
     1.1 General Purpose. The purpose of the Plan is to enable the Company to
offer a form of protection to eligible Key Employees and to assist them in
replacing the loss of income caused by an involuntary termination of employment
without Cause, a reduction in force, job elimination, acceptance of a
Company-initiated voluntary layoff program or closure, discontinuance of
operations, or sale of assets or other corporate event, provided that the
employee is not offered employment with the successor.
     1.2 ERISA Coverage. The Plan is unfunded and is maintained primarily for
the purpose of providing severance benefits to a “select group of management or
highly compensated employees” within the meaning of ERISA, and is not intended
to be covered by Parts 2 through 4 of Subtitle B of Title I of ERISA.
II. DEFINITIONS
     2.1 “Board” means the Board of Directors of the Company.
     2.2 “Bonus” means, with respect to a Key Employee, the average annual
incentive bonus actually received (or to be received based on actual results,
after taking into account any discretion exercised by the Committee to pay the
Key Employee an amount less than the Key Employee’s target bonus or attained
percentage thereof) by the Key Employee with respect to the three full calendar
years ending immediately prior to the Key Employee’s termination of employment;
provided, however, that if the Key Employee shall have been eligible to receive
an annual incentive bonus for at least one full calendar year but fewer than
three full calendar years in his or her current position (or the position held
by the Key Employee immediately prior to such termination), the “Bonus” for
purposes of this Plan shall be the average of the annual incentive bonuses
actually received (or to be received based on actual results, after taking into
account any discretion exercised by the Committee to pay the Key Employee an
amount less than the Key Employee’s target bonus or attained percentage thereof)
for the full calendar years served in such position; and provided further that
if the Key Employee has not been eligible to receive an annual incentive bonus
for at least one full calendar year in his or her current position

 



--------------------------------------------------------------------------------



 



(or the position held by the Key Employee immediately prior to such
termination), the “Bonus” for purposes of this Plan shall be the Key Employee’s
target annual incentive bonus for the year of termination.
     2.3 “Cause” means with respect to a Key Employee’s termination of
employment, the following: (a) in the case where there is an employment
agreement, change in control agreement or similar agreement between the Company
or an affiliate and the Key Employee at the time of termination that defines
“cause” (or words or a concept of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” applies only on occurrence of a change in control (or
words or a concept of like import), such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination in the period covered thereby; or (b) if such an agreement does not
exist or “cause” is not defined in any such agreement, termination due to the
Key Employee’s (i) insubordination, (ii) dishonesty, (iii) fraud, (iv) moral
turpitude, (v) willful misconduct, or (vi) willful failure or refusal to attempt
in good faith to perform his or her duties or responsibilities for any reason
other than illness or incapacity, in each case as determined by the Committee in
its sole discretion.
     2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.5 “Committee” shall mean the Compensation Committee of the Company, or,
if no such Committee shall have been appointed, the Board.
     2.6 “Company” shall mean NeuStar, Inc., a Delaware corporation, any
successor as provided in Section 7.1 hereof and any company that has adopted the
Plan with the consent of the Committee as provided in Section 7.2 hereof.
     2.7 “Corporate Transaction” means any of the following events: (i) the
consummation of any merger or consolidation of the Company, if following such
merger or consolidation the holders of the Company’s outstanding voting
securities immediately prior to such merger or consolidation do not own a
majority of the outstanding voting securities of the surviving corporation in
approximately the same proportion as before such merger or consolidation;
(ii) individuals who constitute the Board at the beginning of any 24-month
period (“Incumbent Directors”) ceasing for any reason during such 24-month
period to constitute at least a majority of the Board, provided that any person
becoming a director during any such 24-month period whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement for the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director; (iii) the consummation of any sale, lease, exchange or
other transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets, other than a transfer of the
Company’s assets to a majority-owned subsidiary of the Company or any other
entity the majority of whose voting power is held by the shareholders of the
Company in approximately the same proportion as before such transaction;
(iv) the approval by the holders

 



--------------------------------------------------------------------------------



 



of the Common Stock of any plan or proposal for the liquidation or dissolution
of the Company; or (v) the acquisition by a person, within the meaning of
Section 3(a)(9) or Section 13(d)(3) (as in effect on the date of adoption of the
Plan) of the Exchange Act, of a majority or more of the Company’s outstanding
voting securities (whether directly or indirectly, beneficially or of record),
other than a person who held such majority on the date of adoption of the Plan.
Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on the
date of adoption of the Plan) pursuant to the Exchange Act. Notwithstanding the
foregoing, with respect to any payment or benefit under this Plan that
constitutes “non-qualified deferred compensation” pursuant to Section 409A of
the Code, no Corporate Transaction shall occur for purposes of this Plan
providing for a change in the time and/or form of such payment or benefit unless
such event is also a “change in control event” for purposes of Section 409A, or
unless such change is otherwise permissible pursuant to Section 409A.
     2.8 “Effective Date” of the Plan shall mean September 22, 2010. The Plan
supersedes in its entirety the NeuStar, Inc. 2007 Key Employee Severance Pay
Plan, which was effective on October 9, 2007 and terminated on the Effective
Date.
     2.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.10 “Good Reason” means, with respect to a Key Employee’s termination of
employment, the following: (a) if there is an employment agreement, change in
control agreement or similar agreement in effect between the Company or an
affiliate and the Key Employee at the time of the termination that defines “good
reason” (or words or a concept of like import), a termination due to good reason
(or words or a concept of like import) as defined therein; provided, however,
that with regard to any agreement under which the definition of “good reason”
applies only on occurrence of a change in control (or words or a concept of like
import), such definition of “good reason” shall not apply until a change in
control actually takes place and then only with regard to a termination in the
period covered thereby; or (b) if such an agreement does not exist or if “good
reason” is not defined in any such agreement, any of the following events or
conditions (without the Key Employee’s prior written consent) occurring solely
within two years following a Corporate Transaction and the failure of the
Company (or the Successor Corporation) to cure such event or condition within
thirty (30) days after receipt of written notice from the Key Employee, provided
that the Key Employee serves notice of such event and intended termination
within sixty (60) days of its occurrence and such termination occurs no later
than the expiration of the 30-day cure period: (i) a material reduction in the
Key Employee’s annual base salary, except pursuant to a policy generally
applicable to employees at the Key Employee’s level and above resulting in a
reduction of 10% or less for such Key Employee; (ii) the Successor Corporation’s
material failure to cover the Key Employee under employee benefit plans,
programs and practices that, in the aggregate, provide substantially comparable
benefits (from an economic perspective) to the Key Employee relative to the
benefits and total costs for such Key Employee under the material employee
benefit plans, programs and practices in which the Key Employee and/or his or
her family or dependents were participating immediately preceding the Corporate
Transaction; (iii) the Successor Corporation’s requiring the Key Employee to be
based at any office location that is more than fifty (50) miles further from the
Key Employee’s office location immediately prior to the Corporate Transaction,
except for reasonable required travel for the Successor Corporation’s business
that is not materially greater

 



--------------------------------------------------------------------------------



 



than such travel requirements prior to such Corporate Transaction; or (iv) a
material breach by the Successor Corporation of its obligations to the Key
Employee under the Plan.
     2.11 “Key Employee” shall mean any person that the Committee designates
from time to time as a Key Employee who is eligible for the payment of a
Severance Benefit in accordance with the terms of the Plan. Each Key Employee
shall be notified of his or her eligibility for a Severance Benefit under the
Plan, and the Committee shall retain a current list of all Key Employees. Each
Key Employee shall be provided with a copy of the Plan.
     2.12 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
     2.13 “Plan” shall mean the NeuStar, Inc. 2010 Key Employee Severance Pay
Plan.
     2.14 “Salary” shall mean a Key Employee’s regular annual base salary from
the Company based on the rate of pay in effect on the Termination Date,
exclusive of overtime, bonuses, awards, imputed income and all other incentive
compensation, supplemental compensation, and extraordinary payments.
     2.15 “Severance Benefit” shall mean the benefit paid or payable to a Key
Employee by the Company in accordance with Section 3.3 hereof.
     2.16 “Successor Corporation” shall mean a surviving corporation, successor
corporation or parent corporation, as applicable.
     2.17 “Termination Date” shall mean the last official work day through which
the Key Employee is employed by the Company and specifically excludes any period
for which a Severance Benefit is paid; provided, however, that a termination of
employment, and the Termination Date, shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits considered “nonqualified deferred compensation” under Section 409A
of the Code upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment,” Termination Date or like terms
shall mean “separation from service.”
III. BENEFITS
     3.1 Eligibility for Benefits. Except as otherwise provided in Section 3.2
hereof and subject to the Key Employee’s obligations under Article V, a Key
Employee shall be eligible for a Severance Benefit if he or she is terminated
from employment with the Company for any of the following reasons, after written
notice of termination:
          (a) Permanent reduction in force;
          (b) Job elimination;
          (c) Acceptance of a Company-initiated layoff program;

 



--------------------------------------------------------------------------------



 



          (d) Closure, discontinuance of operations, sale of assets or other
corporate event, provided the Key Employee is not offered comparable employment
with the Company’s successor or an affiliate thereof; or
          (e) An involuntary termination of employment from the Company without
Cause or a termination of employment from the Company by the Key Employee for
Good Reason.
     3.2 Loss of Eligibility. A Key Employee will not be eligible for a
Severance Benefit if such Key Employee:
          (a) Voluntarily resigns, unless such termination is for Good Reason or
pursuant to the terms of a Company-initiated layoff program that affirmatively
solicits such Key Employee’s resignation;
          (b) Ceases to be a Key Employee as a result of disability, normal
retirement or death;
          (c) Ceases to be a Key Employee as a result of discharge by the
Company for Cause;
          (d) Has a separation from employment resulting from the Company’s sale
of the Company’s stock or assets or sale or subcontracting of operations or any
other arrangement or corporate reorganization whereby control of the Company, a
parent, subsidiary or a business unit of either is transferred to another person
or group, and the Key Employee has been offered comparable employment, whether
or not the offer is accepted;
          (e) Violates a provision of Article V of the Plan or any other
covenant or obligation to the Company or its affiliates under any employment or
other agreement in effect between the Company or an affiliate and the Key
Employee, in each case as determined by the Committee in its sole discretion; or
          (f) Is entitled, pursuant to an individual written employment
agreement or any other agreement providing cash benefits, to cash severance in
an amount in excess of the Severance Benefit upon the Key Employee’s termination
of employment.
     3.3 Amount of Benefits. Subject to a Key Employee’s timely execution of a
release of all claims that such Key Employee may have against the Company and an
acknowledgment of his or her obligations under the Plan, substantially in the
form annexed hereto as Exhibit A or such other similar form as may be provided
by the Company (a “Release”) within 21 days following the Termination Date (or
if required by applicable law based on the circumstances of the termination,
within 45 days following the Termination Date) and the expiration of the
seven-day right of revocation with respect to the Release, the Key Employee will
be entitled to the benefits as follows:
          (a) For a Key Employee who is the Chief Executive Officer of the
Company, the Severance Benefit shall be equal to 150% of his or her Salary;
provided, however, that for a qualifying termination within two (2) years
following a Corporate Transaction, the Severance

 



--------------------------------------------------------------------------------



 



Benefit shall be equal to 150% of the sum of his Salary and Bonus; provided,
however, that if the Chief Executive Officer has resigned for Good Reason due to
a reduction in annual base salary, the Salary for purposes of the preceding
formula shall be the Salary in effect prior to such reduction.
          (b) For a Key Employee other than the Chief Executive Officer, the
Severance Benefit shall be equal to such Key Employee’s Salary; provided,
however, that for a qualifying termination within two (2) years following a
Corporate Transaction, the Severance Benefit shall be equal to the sum of Salary
and Bonus; provided, however, that if such Key Employee has resigned for Good
Reason due to a reduction in annual base salary, the Salary for purposes of the
preceding formula shall be the Salary in effect prior to such reduction.
          (c) Additionally, the Key Employee shall be eligible to receive as
additional severance (i) a pro-rata bonus for the year of termination, based on
actual results (ignoring any requirement that the Key Employee be employed on
the payment date) and the number of days worked by the Key Employee in the year
of termination through the Termination Date, payable on the date bonuses are
paid to similarly situated employees in the following calendar year (but no
later than two-and-a-half months after the end of the year of termination), and
(ii) provided the Key Employee timely elects continuation coverage pursuant to
Part 6 of Title I of ERISA (“COBRA”) and pays the full monthly premiums for such
coverage, reimbursement of an amount equal to the full monthly premiums for
COBRA continuation coverage under the Company’s medical plan with respect to the
maximum level of coverage in effect for the Key Employee as of the Termination
Date, until the earlier of (A) the expiration of the period when the Severance
Benefit under Section 3.3(a) or (b), as applicable, is payable (without regard
to any extension pursuant to Section 3.3(e)) and (B) the date the Key Employee
qualifies for similar coverage under a plan of a subsequent employer.
          (d) The benefits provided under this Section 3.3 are the maximum
benefits that the Company will pay under the Plan as a result of a termination
of employment or for failure to provide sufficient notice of termination, taking
into account any benefits required to be paid under applicable law or any other
plan, program or arrangement of the Company. To the extent that a federal, state
or local law requires the Company to make a payment to an Employee because of
failure to provide sufficient notice of termination or to the extent that any
other plan, program or arrangement of the Company entitles the Key Employee to
the payment of other severance benefits, the amount of the benefit due under the
Plan shall be reduced dollar-for-dollar (but not below zero) by the benefits
required to be paid under such law, plan, program or arrangement (other than
with respect to amounts which constitute nonqualified deferred compensation
within the meaning of Section 409A of the Code). No legal obligation is created
by the Plan document to pay benefits greater than the benefit determined in
accordance with the preceding sentence.
          (e) Notwithstanding the foregoing, the Committee may, in its sole
discretion, by written notice to the Key Employee, extend the obligations and
restrictions of Sections 5.1 and 5.3 for an additional one (1) year period, in
which case the Company shall pay the Severance Benefit under Section 3.3(a) or
(b), as applicable (but not, for the avoidance of doubt, any benefits or amounts
under Section 3.3(c)) at the same rate through its normal payroll practices for
an additional one (1) year period. Such written notice shall be delivered to
such Key

 



--------------------------------------------------------------------------------



 



Employee prior to the date the Restricted Period as defined in Section 5.1
(without regard to any extension) would otherwise expire.
     3.4 Payment of Benefits.
          (a) The Severance Benefit (other than amounts payable pursuant to
Section 3.3(c) or (e)) shall be paid to the Key Employee in substantially equal
installments, without interest, over a one-year period (or, for the Chief
Executive Officer, a period of eighteen months) following the Termination Date,
through the Company’s normal payroll practices, commencing with the first
payroll date after the Termination Date; provided, however, that any amounts
that would otherwise be paid prior to the 60th day following the Termination
Date shall instead be paid on the 60th day following the Termination Date,
subject to Section 3.7 hereof. Any amounts payable under Section 3.3(c)(ii)
shall be paid on a monthly basis on the first business day of the calendar month
next following the calendar month in which the applicable COBRA premiums were
paid by the Key Employee, provided that any such amounts that would otherwise be
paid prior to the 60th day following the Termination Date shall instead be paid
on the 60th day following the Termination Date, subject to Section 3.7 hereof.
          (b) Payment of any Severance Benefit shall be conditional upon (i) the
Key Employee’s having no outstanding amounts due to the Company, including but
not limited to amounts owing on the Key Employee’s Company charge account, on
the 60th day following the Termination Date, (ii) the Key Employee’s timely
execution of a Release within 21 days following the Termination Date (or if
required by applicable law based on the circumstances of the termination, within
45 days following the Termination Date) and the expiration of the seven-day
right of revocation with respect to the Release, and (iii) the Key Employee’s
satisfactory compliance following his or her Termination Date with the
requirements and obligations of Article V and any applicable requirements and
obligations in an employment or other agreement in effect between the Company or
an affiliate and the Key Employee.
     3.5 Continuation of Benefits in the Event of Death. In the event a Key
Employee dies prior to receipt of his or her entire Severance Benefit, the
remaining portion of such Severance Benefit shall be paid to the Key Employee’s
spouse, or, if the Key Employee is not married on the date of death, to the Key
Employee’s estate, subject to satisfaction of all conditions that would had to
have been satisfied to receive such benefit had the Key Employee survived.
     3.6 No Duty to Mitigate/Right to Set-off. No Key Employee entitled to
receive a Severance Benefit hereunder shall be required to seek other employment
or to reduce any amounts payable to him or her pursuant to the Plan. Further,
subject to Article V, the amount of the Severance Benefit payable hereunder
shall not be reduced by any compensation earned by the Key Employee as a result
of employment by another employer or otherwise. However, the Company’s
obligations to make payment of a Severance Benefit and otherwise to perform its
obligations hereunder (other than with respect to amounts that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code) shall be reduced by any amount owed by the Key Employee to the Company.

 



--------------------------------------------------------------------------------



 



     3.7 Section 409A.
          (a) This Plan is intended to comply with the applicable requirements
of Section 409A of the Code and the regulations promulgated thereunder, or an
exemption therefrom, and shall be limited, construed and interpreted in a manner
so as to comply therewith. No assurances are made to Key Employees regarding the
tax treatment of any Severance Benefit, and notwithstanding anything contained
in this Plan to the contrary, any tax liability incurred by a Key Employee under
Section 409A is solely the responsibility of the Key Employee.
          (b) Notwithstanding the foregoing, for any Key Employee who is a
“specified employee,” as defined in, and pursuant to, Treasury Reg. §
1.409A-1(i) or any successor regulation, on the Termination Date, no amount
payable under Section 3.3 that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code shall be paid earlier than the
date which is six months from the Termination Date; provided, however, that such
payments may be made earlier in the event of the Key Employee’s death. If any
payment to a Key Employee is delayed pursuant to the foregoing sentence, such
payment instead shall be made on the first business day following the expiration
of the six-month period referred to in the foregoing sentence or the date of the
Key Employee’s death, as applicable. Such delayed amount shall be paid in a cash
lump sum, less applicable withholding, and any remaining payments and benefits
due under this Plan shall be paid or provided in accordance with the normal
payment dates specified for them herein.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year
(provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect) and (iii) such payments shall be made on or before the
last day of the Key Employee’s taxable year following the taxable year in which
the expense occurred.
          (d) For purposes of Section 409A, a Key Employee’s right to receive
any installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Plan specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
IV. ADMINISTRATION OF THE PLAN
     4.1 Plan Administrator. The Committee shall have responsibility for the
operation and administration of the Plan. The Committee shall have full and
final authority to make all decisions regarding eligibility for benefits, and to
interpret and administer the Plan in accordance with its provisions.

 



--------------------------------------------------------------------------------



 



     4.2 Administrative Actions. All decisions of the Committee on any question
concerning the selection of Key Employees and the interpretation or
administration of the Plan shall be final, conclusive and binding upon all
parties.
     4.3 Retention of Professional Assistance. The Committee may employ such
legal counsel, accountants and other persons as it deems advisable in carrying
out its work in connection with the Plan.
     4.4 Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
     4.5 Liability. No member of the Committee and no officer, director or
employee of the Company shall be liable for any action or inaction with respect
to his or her functions under the Plan unless such action or inaction is
adjudged to be due to gross negligence, willful misconduct or fraud.
     4.6 Indemnification. The Company shall indemnify, to the fullest extent
permitted by law, its officers, any employees involved in carrying out the
functions under the Plan, and each member of the Committee, against any
expenses, including amounts paid in settlement of a liability, that are
reasonably incurred in connection with any legal action to which such person is
a party by reason of his or her duties or responsibilities with respect to the
Plan, except with regard to matters as to which he or she shall be adjudged in
such action to be liable for gross negligence, willful misconduct or fraud in
the performance of his or her duties.
V. DETRIMENTAL ACTIVITIES
     5.1 No Competing Employment. Each Key Employee acknowledges that he or she
is employed by the Company in a capacity that creates a relationship of
confidence and trust between the Key Employee and the Company. During the term
of the Key Employee’s employment with the Company, the Key Employee has obtained
and will obtain confidential information (within the meaning of Section 5.2)
with regard to the Company and its affiliates (collectively, the “Company
Group”) and their clients, customers and vendors and has obtained and will
obtain contacts, training and experience. The Key Employee acknowledges and
agrees that there is a substantial probability that such confidential
information, contacts, training and experience could be used to the substantial
advantage of a competitor of the Company Group and/or to the Company Group’s
substantial detriment. Therefore, as consideration for the Key Employee’s
eligibility to receive the Severance Benefit, and by accepting such Severance
Benefit, the Key Employee shall be deemed to agree that prior to 18 months from
the Termination Date (or prior to 30 months from the Termination Date if the
Committee has exercised its discretion to extend the Severance Benefit for an
additional year as provided in Section 3.3(e)) (such period, including any
extension, is hereinafter referred to as the “Restricted Period”), with respect
to any state or country in which the Company Group is engaged in business during
the Key Employee’s employment term, the Key Employee shall not participate or
engage, directly or indirectly, for himself or herself or on behalf of or in
conjunction with any person, partnership, corporation or other entity, whether
as an employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise, in any business competitive with a

 



--------------------------------------------------------------------------------



 



business undertaken by the Company Group or by the Key Employee at any time
during the Key Employee’s employment term.
     Notwithstanding the foregoing, nothing herein shall prohibit a Key Employee
from being employed by, or holding a passive or indirect equity ownership in,
any person or entity that has operations that compete with the Company Group so
long as the Key Employee does not personally participate in, or provide
strategic advice to, the operations of such person or entity that compete with
the Company Group.
     5.2 Nondisclosure of Confidential Information. By accepting the Severance
Benefit, each Key Employee shall be further deemed to agree not to disclose to
any person or entity or use, at any time (except as may be required by law or
legal process), any information not in the public domain or generally known in
the industry, in any form, acquired by the Key Employee while employed by the
Company or any predecessor to the Company’s business or, if acquired following
the employment term, such information which, to the Key Employee’s knowledge,
has been acquired, directly or indirectly, from any person or entity owing a
duty of confidentiality to the Company Group (or to which the Company Group owes
a duty of confidentiality), including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of the Company
Group’s products or services), business plans, code books, invoices and other
financial statements, computer programs, software systems, databases, discs and
printouts, plans (business, technical or otherwise), customer and industry
lists, correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company Group. All of such information, in any form, and copies and extracts
thereof, are and shall remain the sole and exclusive property of the Company,
and upon termination of his or her employment with the Company, the Key Employee
shall return to the Company the originals and all copies of any such information
in any form, and copies and extracts thereof, provided to or acquired by the Key
Employee in connection with the performance of his or her duties for the Company
Group, and shall return to the Company all files, correspondence and other
communications received, maintained or originated by the Key Employee during the
course of his or her employment.
     5.3 No Interference. By accepting the Severance Benefit, a Key Employee
shall be deemed to agree that during the Restricted Period, the Key Employee
will not engage in Solicitation, whether for his or her own account or for the
account of any other individual, partnership, firm, corporation or other
business organization (other than the Company). “Solicitation” means any of the
following, or an attempt to do any of the following: (i) recruiting, soliciting
or inducing any non-clerical employee or consultant of the Company Group
(including, but not limited to, any independent sales representative or
organization) to terminate his or her employment with, or otherwise cease or
reduce his or her relationship with, the Company Group; (ii) hiring or assisting
another person or entity to hire any non-clerical employee or consultant of the
Company Group or any person who within 12 months before was such a person; or
(iii) soliciting or inducing any person or entity (including any person who
within the preceding 12 months was a customer or client of the Company Group) to
terminate, suspend, reduce, or diminish in any way its relationship with or
prospective relationship with the

 



--------------------------------------------------------------------------------



 



Company Group. The placement of any general classified or “help wanted”
advertisements and/or general solicitations to the public at large shall not
constitute a violation of this Section 5.3 unless the Key Employee’s name is
contained in such advertisements or solicitations.
     5.4 No Disparagement. A Key Employee shall not issue or communicate,
directly or indirectly, any public statement (or statement likely to become
public) that disparages, denigrates, maligns or impugns the Company, its
affiliates, or their respective officers, directors, employees, products or
services. The foregoing shall not be violated by truthful responses to legal
process or governmental inquiry or by a Key Employee in carrying out his or her
duties while employed by the Company. No officer, director or employee of the
Company shall be a third party beneficiary of these provisions.
     5.5 Forfeiture and Repayment. Acceptance of the Severance Benefit by a Key
Employee indicates his or her acknowledgement of the binding nature of the
obligations under this Article V and the Key Employee’s assent thereto. In the
event that a Key Employee violates any provision of Section 5.1, 5.2, 5.3 or 5.4
(as determined by the Committee in its sole discretion) or otherwise violates
any other written policy of the Company regarding detrimental activities,
including as set forth in any equity plan of the Company or in any employment or
other agreement in effect between the Company or an affiliate and the Key
Employee, the Key Employee shall forfeit any right to receive or retain the
Severance Benefit (whether paid or payable during the period when the Severance
Benefit is payable under Section 3.3(a) or (b) or during any period of extension
pursuant to Section 3.3(e)) and shall be liable to the Company for repayment of
the full amount of the Severance Benefit (to the extent previously paid) in a
single lump sum within 10 days of a written demand therefore by the Company.
     5.6 Enforcement; Non-Exclusivity. If any restriction with regard to this
Article V is found by a court of competent jurisdiction to be invalid or
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities and/or geographic
area to which it may be enforceable. The rights and remedies of the Company
Group that are provided in this Plan are in addition to any other rights and
remedies that the Company Group may otherwise have, including without limitation
any rights the Company may have with respect to any equity-based or other
incentive compensation award granted to a Key Employee or any rights the Company
or an affiliate may have under an employment or other agreement with the Key
Employee (it being understood that acceptance of the Severance Benefit by a Key
Employee shall cause such Key Employee to be subject to the covenants and
restrictions set forth in this Article V as well as to any covenants and
restrictions set forth in any such award or agreement).
VI. AMENDMENT AND TERMINATION
     6.1 Amendment and Termination. The Company reserves the right, in its sole
and absolute discretion, to amend or terminate, in whole or in part, after
90 days’ notice to the Key Employees (or the Key Employees’ written waiver
thereof), any or all of the provisions of the Plan by action of its Board of
Directors at any time, provided that any amendment or any Plan termination after
the Effective Date shall not adversely affect the Severance Benefit to which any
Key Employee is entitled on such Key Employee’s Termination Date if such date
occurred prior

 



--------------------------------------------------------------------------------



 



to the date of the amendment or termination of the Plan, and provided further
that no amendment or termination that has the effect of reducing or diminishing
the right of any Key Employee shall be effective for a period of one year
following a Corporate Transaction if such amendment was adopted (i) on or after
the Corporate Transaction or (ii) within 90 days before the Corporate
Transaction, unless the Key Employee consents in writing to an earlier effective
date. Any such Plan amendment or any Plan termination shall be by written
instrument adopted by the Board of Directors and executed by a duly authorized
member of the Committee.
VII. PARTICIPATING EMPLOYERS AND SUCCESSORS
     7.1 Successors. The Company may require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in the Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets.
     7.2 Participating Employers. Upon consent of the Committee, any affiliate
of the Company may adopt the Plan on behalf of its Key Employees by action of
its board of directors or such other governing authority, in which case
reference to employment by the Company shall be deemed to refer to employment by
the affiliate, as appropriate.
VIII. MISCELLANEOUS
     8.1 Rights to Terminate. Nothing herein contained shall be held or
construed to create any liability or obligation upon the Company to retain any
employee in its service or to create any limitation on the Company’s right to
discharge any employee for any reason. All employees shall remain subject to
discharge at any time for any reason and (i) Key Employees whose employment is
terminated for Cause, (ii) Key Employees whose employment terminates in
accordance with Section 3.2 hereof and (iii) Key Employees who fail to satisfy
the obligations of Article V (including any obligations under an applicable
employment or other agreement), shall not be entitled to benefits under the
Plan.
     8.2 Headings. The headings of the Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of the provisions
hereof.
     8.3 Use of Words. Whenever used in this instrument, a masculine pronoun
shall be deemed to include the masculine and feminine gender, and a singular
word shall be deemed to include the singular and plural, in all cases where the
context so requires.
     8.4 Controlling Law. To the extent not governed by ERISA, the Plan shall be
governed by the laws of the State of Delaware (without reference to rules
relating to conflicts of law).
     8.5 Withholding. The Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it reasonably
believes it may have to withhold federal, state or local income or other taxes
incurred by reason of payments pursuant to

 



--------------------------------------------------------------------------------



 



the Plan. In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any other sums due or to become due from the Company
to the Key Employee upon such terms and conditions as the Committee may
prescribe.
     8.6 Benefits Payable from General Assets. Benefits payable hereunder shall
be paid exclusively from the general assets of the Company, to the extent
available, and no person entitled to payment hereunder shall have any claim,
right, security interest, or other interest in any fund, trust account,
insurance contracts or other asset of the Company which may be looked to for
such payment.
     8.7 Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
enforceability of the other provisions of the Plan unless such determination
shall render impossible or impracticable the functioning of the Plan, and in
such case, an appropriate provision or provisions shall be substituted so that
the Plan may continue to function properly while giving the greatest effect
permitted to the intent of the Plan as written.
     8.8 Assignment and Alienation. The benefits payable under the Plan shall
not be subject to alienation, transfer, assignment, garnishment, execution or
levy of any kind, and any attempt to cause any benefits to be so subjected shall
not be recognized.
     8.9 Release. No Severance Benefit will be due or be paid or made available
hereunder unless (a) the Key Employee first executes a Release, and (b) any
right of revocation described in such Release has expired.
IX. CLAIMS PROCEDURE
     9.1 Labor Regulations. The claims procedures set forth in this Article IX
are intended to comply with U.S. Department of Labor Reg. § 2560.503-1 and
should be construed in accordance with such regulation. In no event shall this
Article IX be interpreted as expanding the rights of Claimants (as defined in
Section 9.2) beyond what is required by U.S. Department of Labor § 2560.503-1,
and this Article IX shall not apply to the extent not required thereunder or
otherwise under applicable law.
     9.2 Written Claims. Any claim by a Key Employee or beneficiary (“Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to the Committee.
The Committee shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit. If a
Claimant is denied benefits under the Plan, the Committee or its designee shall
notify the Claimant in writing of the denial of the claim within 90 days (such
period may be extended to 180 days) after the Plan receives the claim, provided
that in the event of special circumstances such period may be extended.
     9.3 Extensions. If the initial 90-day period is extended, the Committee or
its designee shall, within 90 days of receipt of the claim, notify the Claimant
in writing of such extension. The written notice of extension will indicate the
special circumstances requiring the extension of time and provide the date by
which the Committee expects to make a determination with respect to the claim.
If the extension is required due to the Claimant’s failure to submit

 



--------------------------------------------------------------------------------



 



information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of (i) the date on which the Claimant responds
to the Plan’s request for information or (ii) expiration of the 45-day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided. If notice of the denial of a claim is
not furnished within the required time period described herein, the claim shall
be deemed denied as of the last day of such period.
     9.4 Notice Requirements. If the claim is wholly or partially denied, the
notice to the Claimant shall set forth (collectively, the “Notice
Requirements”):
          (a) the specific reason or reasons for the denial;
          (b) specific reference to pertinent Plan provisions upon which the
denial is based;
          (c) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary;
          (d) appropriate information as to the steps to be taken and the
applicable time limits if the Claimant wishes to submit the adverse
determination for review; and
          (e) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse determination on review.
     9.5 Review of Denial. If the claim has been denied, the Claimant may submit
the claim for review. Any request for review of a claim must be made in writing
to the Committee no later than 60 days after the Claimant receives notification
of denial or, if no notification was provided, the date the claim is deemed
denied. The claim will then be reviewed by the Committee. The Claimant or his
duly authorized representative may:
          (a) upon request and free of charge, be provided with access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and
          (b) submit written comments, documents, records, and other information
relating to the claim. The review of the claim determination shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial claim determination.
     9.6 Committee Decision. The decision of the Committee shall be made within
60 days (such period may be extended to 120 days) after receipt of the
Claimant’s request for review, unless special circumstances require an
extension.
     9.7 Notice of Extension. If the initial 60-day period is extended, the
Committee or its designee shall, within 60 days of receipt of the claim, notify
the Claimant in writing of such extension. The written notice of extension will
indicate the special circumstances requiring the

 



--------------------------------------------------------------------------------



 



extension of time and provide the date by which the Committee expects to make a
determination with respect to the claim. If the extension is required due to the
Claimant’s failure to submit information necessary to decide the claim, the
period for making the determination will be tolled from the date on which the
extension notice is sent to the Claimant until the earlier of (i) the date on
which the Claimant responds to the Plan’s request for information or
(ii) expiration of the 45-day period commencing on the date that the Claimant is
notified that the requested additional information must be provided. If notice
of the denial of a claim is not furnished within the required time period
described herein, the claim shall be deemed denied as of the last day of such
period.
     9.8 Special Circumstances. If an extension of time is required, the
Claimant shall be notified in writing of such extension. The written notice of
extension will indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to make a determination with
respect to the claim. If the extension is required due to the Claimant’s failure
to submit information necessary to decide the claim on review, the period for
making the determination will be tolled from the date on which the extension
notice is sent to the Claimant until the earlier of (i) the date on which the
Claimant responds to the Plan’s request for information or (ii) expiration of
the 45-day period commencing on the date that the Claimant is notified that the
requested additional information must be provided. In any event, a decision
shall be rendered not later than 120 days after receipt of the request for
review. If notice of the decision upon review is not furnished within the
required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.
     9.9 Access to Information. The Committee’s decision on the Claimant’s claim
for review will be communicated to the Claimant in writing. If the claim on
review is denied, the notice to the Claimant shall provide a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim, and shall also set forth the Notice Requirements (other than
Section 9.4(d) thereof)).
     9.10 Exhaustion of Remedies. A Claimant must exhaust all administrative
remedies under this Article IX prior to commencing any action in Federal court.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed on the
24th day of June 2010.

            NEUSTAR, INC.
               By:   /s/ Joel Friedman         Name: Joel Friedman          
Title: Chair, Compensation Committee      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE OF ALL CLAIMS AND ACKNOWLEDGMENT OF OBLIGATIONS
     This Release of All Claims and Acknowledgment of Obligations (this
“Release”) is entered into by and between
                                        , on behalf of the persons and entities
referred to in the definition of “Employee” as it appears in Section 3 below,
and NeuStar, Inc. (the “Company”), on behalf of the persons and entities
referred to in the definition of “Released Parties,” as it appears in Section 3
below.
     In consideration of the mutual promises set forth in the NeuStar, Inc. 2010
Key Employee Severance Pay Plan, which Plan is incorporated herein by reference
and made a part hereof as though fully set forth herein (the “Plan”), as well as
any promises set forth in this Release, Employee and the Company agree as
follows:
     (1) Severance Pay Plan Entitlements. The Company will provide Employee the
post-termination severance benefit to which Employee is entitled under the Plan
as provided therein.
     (2) Return of Property. All Company files, documents, software, access
keys, desk keys, ID badges and credit cards, electronic, wireless and computer
devices and any other property of the Company in Employee’s possession must be
returned as soon as practicable but in no event later than the date this Release
is duly executed and returned to the Company.
     (3) Release and Waiver of Claims. In consideration of the post-termination
severance benefit described in Section 1 above, which benefit is in addition to
what Employee would have been entitled to receive in the absence of this
Release, Employee, on behalf of himself or herself, and Employee’s family,
heirs, executors, administrators, legal representatives, beneficiaries and
assigns (collectively referred to in this Release as “Employee”) hereby
irrevocably, unconditionally and forever releases, acquits and discharges the
Company, its affiliates, and their respective past and present officers,
directors, shareholders, partners, members, managers, attorneys,
representatives, agents and employees, and each of their respective
predecessors, successors and assigns (collectively, the “Released Parties”),
from any and all debts, obligations, losses, costs, promises, covenants,
agreements, contracts, endorsements, bonds, controversies, suits, actions,
causes of action, rights, obligations, liabilities, judgments, damages,
expenses, claims, counterclaims, cross-claims or demands, in law or equity,
asserted or unasserted, express or implied, foreseen or unforeseen, known or
unknown, suspected or unsuspected, liquidated or unliquidated, of any kind or
nature or description whatsoever, that Employee had, may have had, now has, or
may hereafter claim to have against any of the Released Parties relating to any
event occurring or any act done or omitted to be done, from the beginning of
time to the date Employee signs this Agreement, including but not limited to any
and all actions, liabilities or other claims for relief or remuneration arising
out of, or in any way connected with, Employee’s employment by and/or
termination of employment from the Company, and any and all claims of every kind
arising under any federal, state or local statutory or common law, including but
not limited to Title VII of the Civil Rights Act of 1964, the Virginia Human
Rights Act, the federal Family and Medical Leave Act of 1993, the Americans with
Disabilities Act of 1990, the Rehabilitation Act of 1973, the Age Discrimination
in Employment Act of 1967 (“ADEA”), the

 



--------------------------------------------------------------------------------



 



Fair Labor Standards Act of 1938, state or federal whistleblower statutes, the
Immigration Reform and Control Act, the Occupational Health and Safety Act, the
Consumer Credit Protection Act, and any other federal, state or local statutes,
and any action arising in tort or contract, except that this Release does not
apply to any claim by Employee to enforce rights under this Release, and
Employee does not waive claims for vested ERISA benefits and medical insurance
claims against carriers on policies in effect. Nothing in this Release shall be
construed to prevent Employee from filing a charge with, or participating in an
investigation conducted by, the U.S. Equal Employment Opportunity Commission or
applicable state agency, to the extent required or permitted by law, or to
prevent any challenge by Employee to the waiver and release of any claim under
the ADEA, albeit that Employee understands and agrees that Employee shall not be
entitled to seek monetary compensation from the filing and/or participation in
any such charge. Notwithstanding the foregoing, Employee shall not be deemed to
have released (i) claims arising under this Release, and (ii) claims arising
after the effective date of this Release.
     (4) Consideration Period. Employee acknowledges and agrees that Employee
has been given a period of at least [___] days to consider this Release.
Employee has executed this Release (including the waiver of rights and claims
under the ADEA) voluntarily and with full knowledge of all relevant information.
Employee has been advised by the Company to consult with an attorney of
Employee’s choosing prior to entering into this Release. To the extent Employee
has executed this Release prior to the expiration of the consideration period
noted above, Employee hereby waives his or her right to the balance of such
period and acknowledges that the waiver of such period is knowing and voluntary
and has not been induced by the Company through fraud, misrepresentation, or a
threat to withdraw or alter the offer embodied in the Plan.
     (5) Revocation. Employee acknowledges and agrees that he or she has a
period of seven (7) days following execution of this Release in which to revoke
this Release by delivering written notice to the Company. Such revocation must
be in the form of a letter personally delivered to the General Counsel of the
Company or mailed to the General Counsel at the address set forth in Section 10
below and postmarked within seven calendar days of Employee’s execution of this
Release. This Release shall not become effective or enforceable until the later
of Employee’s termination date or the expiration of the seven-day revocation
period. Employee understands and agrees that should Employee choose to revoke
this Release, he or she will not receive the severance benefit described in
Section 1 above.
     (6) Proceedings. Employee agrees that other than pursuant to a valid
subpoena or court order commanding Employee’s attendance or testimony, or other
than in accordance with legal requirements to cooperate with an investigation by
state or federal authorities, Employee will not cooperate in the pursuit of any
claim by other persons against any of the Released Parties (a “Proceeding”),
except that nothing herein shall prevent Employee from cooperating with any
investigation or inquiry conducted by the Equal Employment Opportunity
Commission regarding any employment practice or policy of the Company.
     (7) Remedies. In the event Employee initiates or voluntarily participates
in any action, claim or Proceeding against any of the Released Parties, or if
Employee fails to abide by any of the terms of this Release or any covenants or
conditions relating to the payment of a

 



--------------------------------------------------------------------------------



 



severance benefit under the Plan, or if Employee revokes the Release within the
seven-day period provided under Section 5, the Company may, in addition to any
other remedies it may have, reclaim any amounts paid to Employee under the Plan
or terminate any benefits that are subsequently due under the Plan, without
waiving the Release granted herein. Employee acknowledges and agrees that the
remedy at law available to the Company for breach of any of Employee’s
obligations under Sections 3, 6, and 11 of this Release would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, Employee acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law, in equity or under this Release, upon adequate proof of Employee’s
violation of any such provision of this Release, the Company shall be entitled
to immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach, without the necessity of proof of actual damage.
Employee understands that by entering into this Release Employee will be
limiting the availability of certain remedies that Employee may have against the
Company and limiting also Employee’s ability to pursue certain claims against
the Company.
     (8) Severability Clause. In the event any provision or part of this Release
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Release, will be inoperative.
     (9) Non-Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any other Released Party.
     (10) Governing Law. This Release shall be governed by and construed in
accordance with federal law and the laws of the State of Delaware applicable to
releases made and to be performed in that State, and the parties agree to appear
in any federal or State action upon service of process by certified mail, return
receipt requested, at the following addresses (as may be updated in writing by
the parties):
     To Company: NeuStar, Inc.
                                             
                                             
                                             
     Attention: General Counsel
     and
     To Employee: At the last address on the records of the Company
     (11) Acknowledgment of Obligations. Employee acknowledges that he or she is
bound by the terms and conditions of the Plan, including, without limitation,
the obligations set forth under Article V thereof. Employee further acknowledges
that he or she has complied in all material respects with such obligations, and
that he or she intends to continue to so comply for the duration of the
applicable periods set forth in such Article V. In addition, Employee
specifically acknowledges that he or she has previously returned to the Company
all items required to be so returned pursuant to Section 5.2 of the Plan.

 



--------------------------------------------------------------------------------



 



EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS RELEASE AND THAT EMPLOYEE
FULLY KNOWS, UNDERSTANDS, AND APPRECIATES ITS CONTENTS, AND THAT EMPLOYEE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL. Employee has not relied upon any
inducements, promises or representations made by anyone except as expressly set
forth herein. Employee is entering into this Release without any threats,
coercion or duress, whether economic or otherwise, having been made to him or
her, and Employee intends to be bound by the terms of this Release.
     IN WITNESS WHEREOF, the parties have executed this RELEASE on the date(s)
set forth below.

           
 
Signature
 
 
Date    
 
       
 
       
 
Printed Name
 
 
   
 
       
 
       
NEUSTAR, INC.
       
 
       
 
       
 
Signature
 
 
Date    
 
       
 
       
 
Printed Name
       
 
       
 
       
 
Title
       

 